Exhibit 10.2

NOTE: THROUGHOUT THIS DOCUMENT, CERTAIN CONFIDENTIAL MATERIAL CONTAINED HEREIN
HAS BEEN OMITTED AND HAS BEEN SEPARATELY FILED WITH THE COMMISSION. EACH PLACE
WHERE SUCH AN OMISSION HAS BEEN MADE IS MARKED WITH AN [***].

AMENDMENT NO. 3

TO

SERVICES AGREEMENT

This Amendment No. 3 (“Amendment”), dated as of May 10, 2011 (“Amendment
Effective Date”), modifies the Services Agreement dated September 30, 2008, as
amended December 30, 2009, and October 29, 2010 (the Services Agreement,
collectively with all amendments, exhibits and schedules included therein, shall
be referred to as the “Agreement”), between R. R. Donnelley & Sons Company (“RR
Donnelley” or “RRD”), a Delaware corporation, having its principal place of
business at 111 South Wacker Drive, Chicago, IL 60606, and EDGAR Online, Inc.
(“EOL”), a Delaware corporation, having its principal place of business at 11200
Rockville Pike Suite 310, Rockville, MD 20852, as follows:

 

1) This Amendment hereby incorporates and amends the above-referenced Agreement.
The Agreement shall remain in effect and unchanged except to the extent provided
in this Amendment. In case of any conflict between a provision(s) of the
Agreement and a provision(s) of this Amendment, the latter shall control with
regard to the subject matter set forth herein.

 

2) All terms defined in the Agreement shall have the same meaning when used in
this Amendment.

 

3) Exhibit A and Exhibit B, attached hereto, shall be incorporated by reference
herein and made a part hereof, upon the Amendment Date and shall supersede and
replace all prior versions of such Exhibits. In addition, Exhibit A entitled
“Rate Schedule” shall hereinafter be called “Additional Services and Fees,” and
all references throughout the Agreement shall reflect such change.

 

4) The “EOL Service Offering” shall represent the conversion of regulatory
documents into XBRL for submission to the SEC using EOL’s Business Process
Outsource Group and is defined in further detail in Exhibit B entitled “Services
Description and Service Level Agreement.”

 

5) The following definitions shall be added to Section 1. Definitions:

“Customer” means an entity that subscribes for the EOL Service Offering pursuant
to an agreement between the Customer and RRD.

 

Page 1



--------------------------------------------------------------------------------

“Intellectual Property Rights” shall mean all forms of intellectual property
rights and protections including, without limitation, all rights, titles and
interests arising under U.S. common and statutory law and the laws of other
countries to all: (i) patents and all filed, pending or potential applications
for patents, including any reissue, reexamination, division, continuation or
continuation-in-part applications throughout the world now or hereafter filed;
(ii) trade secret rights and equivalent rights; (iii) copyrights, other literary
property or authors rights, whether or not protected by copyright or as a mask
work; and (iv) proprietary addresses and indicia, trademarks, trade names,
symbols, logos, brand names and/or domain names.

“Marks” refers to a party’s trademarks, trade names, and service marks.

“SEC Mandate” shall refer to the ruling of the Securities and Exchange
Commission regarding the mandatory filing of corporate documents in XBRL.

 

6) Section 2 entitled “Term” (as per Amendment No. 2 to the Services Agreement)
is deleted in its entirety and replaced with the following language:

 

  a. The term of this Agreement shall continue until December 31, 2013, (the
“Initial Term”) unless terminated earlier in accordance with the provisions
contained in this Agreement. The Initial Term will be automatically renewed for
an additional one (1) year term (the “Renewal Term,” and together with the
Initial Term, the “Term”) unless either party gives the other written notice of
its decision not to renew, at least ninety (90) days prior to the end of the
Initial Term.

 

  b. Upon expiration or termination of this Agreement, EOL shall be entitled to
invoice RRD the fees due for services rendered and taxes due pursuant to this
Agreement but not yet invoiced or collected as of such expiration or termination
date (as the case may be) and RRD shall pay such invoices in accordance with
Section 5.d. hereof.

 

  c. Upon termination of this Agreement for any reason, the rights granted to
RRD to market, promote and sell the EOL Service Offering (as set forth in
Exhibit B) shall immediately terminate; RRD shall cease using and destroy such
materials; and RRD shall cease utilizing the EOL Service Offering, EOL’s Marks,
EOL Developments and EOL Retained Property in any of its products, materials,
processes and services, and must notify EOL that it has complied with this
provision within five (5) business days of the termination date.

 

7) Section 3 is hereby deleted in its entirety.

 

8) Section 4 entitled Ownership and Proprietary Rights shall be deleted in its
entirety and replaced with the following:

 

Page 2



--------------------------------------------------------------------------------

  a. All inventions, discoveries, developments, improvements, works of
authorship and computer programs and related documentation (collectively,
“Developments”) created, performed, delivered, contributed or prepared
independently by either party prior to or during the term of this Agreement, and
any results or proceeds therefrom, are and will be the sole and exclusive
property of the party whose employees or third party consultants created such
Developments (“Retained Property”). Ownership of Retained Property is not
transferred to the other party, and the owning party reserves the right to
continue using such property in the normal course of its business. EOL and RR
Donnelley will not commercially exploit Retained Property of the other party nor
allow direct or indirect competitors of the other party to have access to the
same at any time during or after the term of this Agreement.

 

  b. Any Development which is jointly created shall be deemed to be “Joint
Property”. Each party shall notify the other promptly in writing when it
believes that any Development may qualify as Joint Property (defined herein). If
the other party agrees to such assertion, then such Joint Property, shall be
jointly owned by RR Donnelley and EOL and may be used or exploited by either
party without any duty of accounting to the other. As used in subsection (b),
the term “jointly created” means that one or more employees or third party
consultants of each party is deemed to be an author or inventor under the United
States Copyright Act or Patent Act, as the case may be. If the parties do not
agree on whether a Development qualifies as Joint Property, the dispute shall be
resolved in accordance with the dispute resolution process set forth in
Section 15(b). The parties acknowledge and agree that the “RR Donnelley and
EDGAR Online XBRL Reviewer’s Guide” is Joint Property.

 

  c. Except as provided herein, RRD shall not have the right to copy, alter,
modify, disassemble, reverse engineer, decompile, or create source code from any
object code, of any computer software component of the EOL Service Offering or
any workflow or other services or any business processes or product or service
plan from any of the materials provided by EOL, the EOL Developments and EOL
Retained Property.

 

9) Section 5 of the Agreement entitled “Currency; Rate Schedule and
Determination of Fees throughout the Term” is hereby deleted in its entirety and
replaced with the following:

5. FEES, VOLUMES, DISCOUNTS, CUSTOMER MIGRATION AND INVOICES

 

  a. [***]

 

  b. [***]

 

  c. [***]

 

Page 3



--------------------------------------------------------------------------------

  d. [***]

 

  e. EOL Services and Fees. RRD will pay EOL the applicable fees set forth on
Exhibit A for each of the additional services utilized in accordance with the
terms of such Exhibit.

 

  f. Invoices. EOL shall issue invoices for each job as it’s completed. Each
invoice shall include the job number, concept count and number of rounds for the
filing. All invoices and invoice-related correspondence will be sent to:

Via Mail:

RR Donnelley National Accounts Payable Center

545 Mainstream Drive, Suite 300

Nashville, TN 37228

Prior to mailing the invoices to the address above, all invoices will be posted
by EOL to the existing RR Donnelley Venue Data room.

 

10) Section 5.c. shall be deleted in its entirety.

 

11) Section 8 entitled “Reporting” shall be deleted in its entirety and replaced
with the following:

 

  a. Audits.

During the Initial Term and for a period of two (2) years thereafter (the “Audit
Period”), each party hereto shall maintain complete, accurate and fully
reproducible records of all its activities related to this Agreement which are
reasonably necessary to enable an auditor to ascertain the accuracy of the fees
invoiced or payments made under this Agreement (the “Records”). Each party
hereto (the “Audited Party”) shall permit the other party (the “Auditing Party”)
or its authorized representatives from time to time to examine the Audited
Party’s Records. In the event that the Auditing Party or its authorized
representatives determine that the amounts paid to the Auditing Party under this
Agreement are less than the amounts that should have been paid to the Auditing
Party, the Auditing Party shall notify the Audited Party in writing of the
discrepancy. Within five (5) business days of receiving notice of the
discrepancy, the parties shall enter into good faith negotiations to settle the
dispute. In the event that the parties are unable to settle the dispute within
fifteen (15) days after receipt of notice of the discrepancy, they shall submit
the dispute to a mutually agreed upon independent auditor. If the independent
auditor determines that the payments made to the Auditing Party are less than
the actual payment due to the Auditing Party, the Audited Party shall pay to the
Auditing Party any amounts due to the Auditing Party as determined by the
independent auditor. Additionally, if the independent auditor determines that
the payments made to the Auditing Party are more than five percent (5%) less
than the actual payment due to the Auditing

 

Page 4



--------------------------------------------------------------------------------

Party, the Audited Party shall pay the auditing fees of such independent
auditor. In the event that the independent auditor determines that the payments
made to the Auditing Party are deficient but deficient by less than five
(5%) percent of the actual payment due to the Auditing Party, the parties shall
split equally the fees of the independent auditor. In the event that the
independent auditor determines that the payments made to the Auditing Party were
not deficient, the Auditing Party shall pay all of the fees of the independent
auditor.

 

12) The following paragraph shall be added at the end of Section 9.a. entitled
“Indemnification:”

 

  (i) RRD shall indemnify, defend, and hold harmless EOL and its employees,
directors, officers and principals from and against any and all losses and
damages incurred result from or related to any claim, demand, dispute,
complaint, cause of action, or suit relating to the compliance solution that RRD
(the “RRD Service Offering”) combines with the EOL Service Offering (minus the
EOL Service Offering) or relating to infringement of RRD’s Marks on the
Intellectual Property Rights of any third party, provided that RRD shall not be
responsible if such infringement results from (i) modifications to any part of
the RRD Service Offering that were not made by RRD; (ii) RRD’s compliance with
EOL’s specific instructions or (iii) EOL’s gross negligence or willful
misconduct.

 

13) Section 10h. and 10i are deleted in their entirety.

 

14) Section 11a. is deleted in its entirety and replaced with the following:

CONFIDENTIALITY. Each party shall (i) not disclose, directly or indirectly, to
any third party any portion of the Confidential Information of the other party
except to affiliates or contractors who are performing services hereunder and
who agree to be bound by the restrictions of this Section 11 by signing the form
agreement provided in Exhibit C, (ii) take all reasonable measures to prevent
their employees, agents, affiliates, successors and assigns from disclosing,
directly or indirectly, to any third party any portion of the Confidential
Information of the other party, (iii) not use or exploit the Confidential
Information of the other party in any way except for purpose of performing its
obligations under this Agreement; (iv) promptly return or destroy, at the
disclosing party’s option, all materials and documentation containing the
Confidential Information upon termination of this Agreement; (v) take all
necessary precautions to protect the confidentiality of the Confidential
Information received hereunder and exercise at least the same degree of care in
safeguarding the Confidential Information as such party would with its own
confidential information; and, (vi) promptly advise the disclosing party in
writing upon learning of any unauthorized use or disclosure of the Confidential
Information. The term “Confidential Information” shall mean all non-public
information that a party designates either in writing or orally as being
confidential or that a reasonable person would deem to be confidential given the
nature of the content or the manner of the disclosure, including without
limitation

 

Page 5



--------------------------------------------------------------------------------

the terms and conditions of this Agreement and all source code and trade secrets
provided hereunder. If a party has any questions as to what constitutes such
Confidential Information, that party shall consult with the other party.
“Confidential Information” shall not include information the receiving party can
document: (A) is or has become readily publicly available through no fault of
the receiving party or its employees or agents; (B) is received from a third
party lawfully in possession of such information and to the best of such party’s
knowledge, lawfully empowered to disclose such information; (C) is rightfully in
the possession of the receiving party prior to its disclosure by the other
party; or (D) is independently developed by the receiving party without use of
the disclosing party’s Confidential Information. The receiving party may make
disclosures required by law or court order provided the receiving party uses
reasonable efforts to limit disclosure and to obtain confidential treatment.

 

15) Releases.

 

  a. RR Donnelley and its subsidiaries, parent companies, divisions, and
affiliates, any of their predecessors of successors, and any of their officers,
directors, employees or other legal representatives hereby release and forever
discharge EOL (including each of its subsidiaries, parent companies, divisions,
and affiliates, any of their predecessors or successors, and any of their
officers, directors, employees or other legal representatives) from any and all
manner of claims, disputes, actions, liabilities, causes of actions, suits,
set-offs, counterclaims, demands, or damages, whatsoever, based on any legal or
equitable theory, right of action or otherwise (whether arising under federal,
state, local law or regulation or common law), foreseen or unforeseen, known or
unknown, matured or unmatured, accrued or not accrued, which existed on the
Effective Date, including but not limited to any and all claims that were
asserted or could have been asserted prior to the Amendment Effective Date,
whether or not RR Donnelley raised such claims, disputes, actions, causes of
action, suits, set-offs, counterclaims, damages, or demands prior to the
Amendment Effective Date.

 

  b. EOL and its subsidiaries, parent companies, divisions, and affiliates, any
of their predecessors of successors, and any of their officers, directors,
employees or other legal representatives hereby release and forever discharge RR
Donnelley (including its subsidiaries, parent companies, divisions, and
affiliates, any of their predecessors or successors, and any of their officers,
directors, employees or other legal representatives) from any and all manner of
claims, disputes, actions, liabilities, causes of actions, suits, set-offs,
counterclaims, demands, or damages, whatsoever, based on any legal or equitable
theory, right of action or otherwise (whether arising under federal, state,
local law or regulation or common law), foreseen or unforeseen, known or
unknown, matured or unmatured, accrued or not accrued, which existed on the
Effective Date, including but not limited to any and all claims that were
asserted or could have been asserted prior to the Amendment Effective Date,
whether or not EOL raised such claims, disputes, actions, causes of action,
suits, set-offs, counterclaims, damages, or demands prior to the Amendment
Effective Date.

 

Page 6



--------------------------------------------------------------------------------

16) Except as expressly amended herein, the Agreement shall continue in full
force and effect in accordance with its terms, without any waiver, amendment or
other modification of any provision thereof.

IN WITNESS WHEREOF, the parties have executed this Amendment through their duly
authorized representatives the day and year first above written.

 

R. R. DONNELLEY & SONS COMPANY       EDGAR ONLINE, INC.

/S/ CRAIG CLAY

(Signature)

   

/S/ DAVID PRICE

(Signature)

CRAIG CLAY

(Name – typed or printed)

   

DAVID PRICE

(Name – typed or printed)

EVP

(Title)

   

EVP AND CFO

(Title)

 

Page 7



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL SERVICES AND FEES

[***]

 

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT B

Service Level Agreement

[***]

 

 

Page 9